Order, Supreme Court, New York County, entered February 20, 1976, granting plaintiff’s motion for reargument, and on reargument vacating the denial of plaintiff’s motion for leave to serve a statement of readiness, and granting that motion with leave to the defendant to move for additional disclosure, unanimously reversed, on the law, and the application denied, without costs and without disbursements. Appeal from order, Supreme Court, New York County, entered March 25, 1976, unanimously dismissed *560as academic, without costs and without disbursements. Order, Supreme Court, New York County, entered April 5, 1976, denying the defendant-appellant’s motion to vacate the plaintiff-respondent’s statement of readiness, unanimously reversed, on the law, and the motion granted, without costs and without disbursements. This matter involves another phase of the litigation between the plaintiff and one or more of the former "Beatles” and their related companies. (See ABKCO Ind. v Apple Films, 39 NY2d 670.) The preliminary proceedings have not been completed, and we have heretofore held that no unusual facts exist to depart from subdivision (d) of section 660.4 of the Rules of New York and Bronx Counties’ Supreme Court (22 NYCRR 660.4 [d]), and therefore the filing of a statement of readiness was premature. (See ABKCO v Lennon, 52 AD2d 435.) Concur—Stevens, P. J., Kupferman, Murphy, Capozzoli and Yesawich, JJ.